


EXHIBIT 10.3
HALOZYME THERAPEUTICS, INC.
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE
HALOZYME THERAPEUTICS, INC.
2011 STOCK PLAN
1.    Terminology. Unless otherwise provided in this Award Agreement,
capitalized words used herein are defined in the Glossary at the end of this
Award Agreement, the Notice, or the Plan.


2.    Termination of Employment or Service.


(a)    If your Service with the Company or successor ceases for any reason,
except as otherwise specified in the Notice or below, all Award Shares that are
not then vested and nonforfeitable will be immediately forfeited by you and
transferred to the Company upon such cessation for no consideration. Any accrued
dividends attributable to such forfeited Award Shares shall also be forfeited if
and when the Award Shares are forfeited. Notwithstanding the foregoing, however,
if your Service terminates as a result of a Termination After a Change in
Control, then all outstanding Award Shares that are not then vested and
nonforfeitable shall, effective as of the date on which your Service terminates,
become 100% vested and nonforfeitable.


(b)    You acknowledge and agree that upon the forfeiture of any unvested Award
Shares, (i) your right to vote and to receive cash dividends on, and all other
rights, title or interest in, to or with respect to, the forfeited Award Shares
shall automatically, without further act, terminate and (ii) the forfeited Award
Shares shall be returned to the Company. You hereby irrevocably appoint (which
appointment is coupled with an interest) the Company as your agent and
attorney-in-fact to take any necessary or appropriate action to cause the
forfeited Award Shares to be returned to the Company, including without
limitation executing and delivering stock powers and instruments of transfer,
making endorsements and/or making, initiating or issuing instructions or
entitlement orders, all in your name and on your behalf. You hereby ratify and
approve all acts done by the Company as such attorney-in-fact. Without limiting
the foregoing, you expressly acknowledge and agree that any transfer agent for
the Stock of the Company is fully authorized and protected in relying on, and
shall incur no liability in acting on, any documents, instruments, endorsements,
instructions, orders or communications from the Company in connection with the
forfeited Award Shares or the transfer thereof, and that any such transfer agent
is a third party beneficiary of this Award Agreement.


3.    Restrictions on Transfer and Receipt of Cash Dividends.


(a)    Until an Award Share becomes vested and nonforfeitable, it may not be
sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of

1

--------------------------------------------------------------------------------




law or otherwise), except by will or the laws of descent and distribution, and
shall not be subject to execution, attachment or similar process.
(b)    Any attempt to dispose of any such Award Shares in contravention of the
restrictions set forth in Section 3(a) shall be null and void and without
effect. The Company shall not be required to (i) transfer on its books any Award
Shares that have been sold or transferred in contravention of this Award
Agreement or (ii) treat as the owner of Award Shares, or otherwise accord
voting, dividend or liquidation rights to, any transferee to whom Award Shares
have been transferred in contravention of this Award Agreement.
(c)    Any regular or extraordinary cash dividends that become payable with
respect to an unvested Award Share will be accrued and held by the Company or an
escrow agent appointed by the Committee until the Award Share becomes vested and
will be paid to you within fifteen days after the date on which the related
Award Share becomes vested or will be forfeited if and when the related Award
Share is forfeited.


4.    Stock Certificates.


(a)    You are reflected as the owner of record of the Award Shares as of the
Grant Date on the Company’s books. The Company or an escrow agent appointed by
the Committee will hold in escrow the share certificates for safekeeping, or the
Company may otherwise retain the Award Shares in uncertificated book entry form,
until the Award Shares become vested and nonforfeitable. Until the Award Shares
become vested and nonforfeitable, any share certificates representing such
shares will include a legend to the effect that you may not sell, assign,
transfer, pledge, or hypothecate the Award Shares. As soon as practicable after
vesting of an Award Share, the Company or its escrow agent will deliver the
Award Share to you, subject to the provisions of Section 5 of this Award
Agreement. The Company will determine the form of delivery (e.g., a stock
certificate or electronic entry evidencing such shares) and may deliver such
share on your behalf electronically to the Company’s designated stock plan
administrator or such other broker-dealer as the Company may choose at its sole
discretion, within reason.


(b)    You are not required to make any monetary payment (other than applicable
tax withholding, if any) as a condition to receiving the Award Shares, the
consideration for which shall be past services actually rendered or, if none,
future services to be rendered to the Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
you shall furnish consideration in the form of cash or past services rendered to
the Company or for its benefit having a value not less than the par value of the
Award Shares.


5.    Tax Election and Tax Withholding.


(a)    You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and that any such election, if made, must be made
within 30 days of the Grant Date. You expressly

2



--------------------------------------------------------------------------------




acknowledge that you are solely responsible for filing any such Section 83(b)
election with the appropriate governmental authorities, irrespective of the fact
that such election is also delivered to the Company. You may not rely on the
Company or any of its officers, directors or employees for tax or legal advice
regarding this award. You acknowledge that you have sought tax and legal advice
from your own advisors regarding this award or have voluntarily and knowingly
foregone such consultation.
(b)    On or before the time you receive the Award Shares, or at any time
thereafter as requested by the Company, you may satisfy any federal, state,
local or foreign tax withholding obligation relating to your Award Shares by any
of the following means, which you must elect in advance by making an appropriate
election via the account established under your name with E*TRADE Financial or
such other brokerage firm selected by the Company (the “Brokerage Account”) at
such time or times specified by the Committee: (i) tendering a cash payment that
covers your tax withholding obligation by depositing such cash payment into your
Brokerage Account or providing it directly to the Company on or before the date
your Award Shares vest; or (ii) authorizing a sell-to-cover transaction, which
involves the automatic sale by E*TRADE Financial or such other brokerage firm
selected by the Company, through one or more block trades, of the number of
Award Shares that vest with the value necessary to satisfy the tax withholding
obligations, the assignment to the Company of the proceeds of the sale for
subsequent payment to the relevant tax authorities, and the release or delivery
to you of the remaining vested Award Shares. The Committee shall have discretion
to allow any other method of satisfying tax withholding obligations as it may
determine to be adequate.
(c)    If you do not make an election via your Brokerage Account on or prior to
the date your Award Shares vest regarding the method of satisfaction of your tax
withholding obligation, or if you timely elect to satisfy your tax withholding
obligation via tendering a cash payment as provided above, but as of the date
your Award Shares vest there are insufficient funds in your Brokerage Account or
received by the Company to cover the tax withholding obligation, then such tax
withholding obligation shall be satisfied through a sell-to-cover transaction
(as described above).
(d)    Notwithstanding anything to the contrary set forth in Section 5(b) or
5(c) above, including any election that you may have made through your Brokerage
Account, the Company will satisfy the tax withholding obligations relating to
your Award Shares by withholding from the shares otherwise deliverable to you in
connection with your Award Shares, or redeeming Award Shares, and releasing or
delivering to you the remaining shares if on the date your Award Shares vest you
are an executive officer of the Company and you have not tendered a cash payment
on or before the vesting date in full satisfaction of the tax withholding
obligation.
(e)    Any shares withheld or redeemed to satisfy any tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
(f)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Stock. If any tax withholding

3



--------------------------------------------------------------------------------




obligation is not satisfied in full through one of the methods described in this
Section 5, the Company shall have the right to deduct such taxes from any
compensation or any other payment of any kind due you (including the right to
withhold the issuance or delivery of shares of Stock or to redeem Award Shares).
In the event the Company’s obligation to withhold arises prior to the delivery
to you of Stock or it is determined after the delivery of Stock to you that the
amount of the Company’s withholding obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.
6.    Adjustments for Corporate Transactions and Other Events.


(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Stock, the
number of Award Shares and the number of such Award Shares that are nonvested
and forfeitable shall, without further action of the Committee, be adjusted to
reflect such event. The Committee shall make adjustments, in its discretion, to
address the treatment of fractional shares with respect to the Award Shares as a
result of the stock dividend, stock split or reverse stock split; provided that
such adjustments do not result in the issuance of fractional Award Shares.
Adjustments under this Section 6 will be made by the Committee, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.


(b)    Binding Nature of Agreement. The terms and conditions of this Award
Agreement shall apply with equal force to any additional and/or substitute
securities received by you in exchange for, or by virtue of your ownership of,
the Award Shares, to the same extent as the Award Shares with respect to which
such additional and/or substitute securities are distributed, whether as a
result of any spin-off, stock split-up, stock dividend, stock distribution,
other reclassification of the Stock of the Company, or similar event, except as
otherwise determined by the Committee. If the Award Shares are converted into or
exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Award
Agreement shall inure to the benefit of the Company’s successor, and this Award
Agreement shall apply to the securities or other property (including cash)
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Award Shares.


7.    Non-Guarantee of Employment or Service Relationship. Nothing in the Plan
or this Award Agreement shall alter your employment status or other service
relationship with the Company, nor be construed as a contract of employment or
service relationship between the Company and you, or as a contractual right of
you to continue in the employ of, or in a service relationship with, the Company
for any period of time, or as a limitation of the right of the Company to
discharge you at any time with or without cause or notice and whether or not
such discharge results in the forfeiture of any Award Shares or any other
adverse effect on your interests under the Plan.



4



--------------------------------------------------------------------------------




8.    Rights as Stockholder. Except as otherwise provided in this Award
Agreement with respect to the nonvested and forfeitable Award Shares and the
payment of regular or extraordinary cash dividends thereon, you will possess all
incidents of ownership of the Award Shares, including the right to vote the
Award Shares and receive stock dividends and/or other distributions declared on
the Award Shares.


9.    The Company’s Rights. The existence of the Award Shares shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company's assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


10.    Notices. All notices and other communications made or given pursuant to
this Award Agreement shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company, or in the case
of notices delivered to the Company by you, addressed to the Committee, care of
the Company for the attention of its Secretary at its principal executive office
or, in either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of Restricted Stock by electronic means or to request
your consent to participate in the Plan or accept this award of Restricted Stock
by electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.


11.    Entire Agreement. This Award Agreement, together with the relevant Notice
and the Plan, contain the entire agreement between the parties with respect to
the Award Shares granted hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Award Agreement with respect to the Award Shares
granted hereunder shall be void and ineffective for all purposes.


12.    Amendment. This Award Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Award Agreement may
not be modified in a manner that would have a materially adverse effect on your
rights with respect to the Award Shares as determined in the discretion of the
Committee, except as provided in the Plan or in a written document signed by
each of the parties hereto.



5



--------------------------------------------------------------------------------




13.    Conformity with Plan. This Award Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Award Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Award Agreement or any matters as to which this Award Agreement is silent, the
Plan shall govern. A copy of the Plan is available on the Company’s intranet or
upon written request to the Committee.


14.    Effect on Other Employee Benefit Plans. The value of the Award Shares
subject to this Award Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating your benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
15.    Governing Law. The validity, construction, and effect of this Award
Agreement, and of any determinations or decisions made by the Committee relating
to this Award Agreement, and the rights of any and all persons having or
claiming to have any interest under this Award Agreement, shall be determined
exclusively in accordance with the laws of the State of Delaware, without regard
to its provisions concerning the applicability of laws of other jurisdictions.
Any suit with respect hereto will be brought in the federal or state courts in
the district which includes the city or town in which the Company’s principal
executive office is located, and you hereby agree and submit to the personal
jurisdiction and venue thereof.


16.    Headings. The headings in this Award Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Award Agreement.


17.    Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


18.    Electronic Delivery of Documents. By your signing the Notice, you
(i) consent to the electronic delivery of this Award Agreement, all information
with respect to the Plan and the Award Shares and any reports of the Company
provided generally to the Company’s stockholders; (ii) acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost to you by contacting the Company by telephone or in writing;
(iii) further acknowledge that you may revoke your consent to the electronic
delivery of documents at any time by notifying the Company of such revoked
consent by telephone, postal service or electronic mail; and (iv) further
acknowledge that you understand that you are not required to consent to
electronic delivery of documents.


19.    No Future Entitlement. By your signing the Notice, you acknowledge and
agree that: (i) the grant of these Award Shares is a one-time benefit which does
not create any contractual or other right to receive future grants of stock, or
compensation in lieu of stock grants, even if stock grants have been granted
repeatedly in the past; (ii) all determinations with respect to any such

6



--------------------------------------------------------------------------------




future grants, including, but not limited to, the times when stock grants shall
be granted, the maximum number of shares subject to each stock grant, and the
times or conditions under which restrictions on such stock grants shall lapse,
will be at the sole discretion of the Committee; (iii) the value of this stock
grant is an extraordinary item of compensation which is outside the scope of
your employment contract, if any; (iv) the value of this stock grant is not part
of normal or expected compensation or salary for any purpose, including, but not
limited to, calculating any termination, severance, resignation, redundancy, end
of service payments or similar payments, or bonuses, long-service awards,
pension or retirement benefits; (v) the vesting of these Award Shares ceases
upon termination of employment with the Company or transfer of employment from
the Company, or other cessation of eligibility for any reason, except as may
otherwise be explicitly provided in this Award Agreement; (vi) the Company does
not guarantee any future value of these Award Shares; and (vii) no claim or
entitlement to compensation or damages arises if these Award Shares do not
increase in value and you irrevocably release the Company from any such claim
that does arise.
20.    Personal Data. For purposes of the implementation, administration and
management of the stock grant or the effectuation of any acquisition, equity or
debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
stock grant or the effectuation of a Corporate Transaction and you expressly
authorize such transfer as well as the retention, use, and the subsequent
transfer of the data by the recipient(s). You understand that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that data will be held only as long as is necessary to implement,
administer and manage the stock grant or effect a Corporate Transaction. You
understand that you may, at any time, request a list with the names and
addresses of any potential recipients of the personal data, view data, request
additional information about the storage and processing of data, require any
necessary amendments to data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a stock grant.


{Glossary begins on next page}

7



--------------------------------------------------------------------------------




GLOSSARY




(a)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Halozyme
Therapeutics, Inc. (including but not limited to joint ventures, limited
liability companies and partnerships). For this purpose, the term “control”
(including the term “controlled by”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
the relevant entity, whether through the ownership of voting securities, by
contract or otherwise.
(b)    “Cause” means, solely for purposes of this Award Agreement, a
determination made in good faith by the Committee, which determination will be
conclusive, that you have:
(i)    been convicted of, or plead nolo contendere to, a felony or crime
involving moral turpitude;
(ii)    committed fraud on or misappropriated any funds or property of the
Participating Company Group, or any customer or vendor;
(iii)    been personally dishonest, incompetent, committed willful misconduct,
or willfully violated any law, rule, or regulation (other than minor traffic
violations or similar offenses), or breached a fiduciary duty that involves
personal profit;
(iv)    committed willful misconduct in connection with your duties or willfully
failed to perform your responsibilities in the best interests of the
Participating Company;
(v)    illegally used or distributed drugs;
(vi)    violated any Participating Company rule, regulation, procedure, or
policy; or
(v)    breached any provision of any employment, nondisclosure, nonsolicitation,
or other similar agreement executed by you for the benefit of the Company.
 
(c)    “Committee” means the Compensation Committee or other committee of the
Board of Directors of the Company duly appointed to administer the Plan and
having such powers as shall be specified by the Board of Directors.

8



--------------------------------------------------------------------------------




(d)    “Company” means Halozyme Therapeutics, Inc. and its Affiliates, except
where the context otherwise requires. For purposes of determining whether a
Change in Control (as defined under the Plan) has occurred, Company shall mean
only Halozyme Therapeutics, Inc.
(e)    “Good Reason” means, solely for purposes of this Award Agreement, without
your consent, any of the following conditions:
(i)    a material diminution in your annual base salary;
(ii)    a material diminution in your title, position, duties, or
responsibilities, or the assignment to you of duties that are materially
inconsistent with the scope of duties and responsibilities associated with your
position immediately before the Change in Control;
(iii)    a material diminution in the authority, duties, or responsibilities of
the supervisor to whom you are required to report;
(iv)    a material diminution in the budget over which you retain authority;
(v)    any requirement by the Participating Company that you physically relocate
from your current work location to another work location 30 or more miles away;
or
(vi)    any other action or inaction that constitutes a material breach by the
Participating Company of its obligations under any employment agreement in
effect at the relevant time between you and the Participating Company;
so long as you notify the Participating Company no later than ninety (90) days
after the existence of any of these conditions and the Participating Company
fails to cure the condition within thirty (30) days after receipt of the notice.
Notwithstanding the foregoing, no Good Reason exists unless your termination of
employment occurs no later than one (1) year after the initial existence of any
condition listed in this Section (e).
 
(f)    “Notice” means the statement, letter or other written notification
provided to you by the Company setting forth the terms of a grant of Award
Shares made to you.
(g)    “Service” means your employment or other service relationship with the
Company and its Affiliates. Your Service will be considered to have ceased with
the Company and its Affiliates if, immediately after a sale, merger or other
corporate transaction, the trade, business

9



--------------------------------------------------------------------------------




or entity with which you are employed or otherwise have a service relationship
is not Halozyme Therapeutics, Inc. or its successor, or an Affiliate of Halozyme
Therapeutics, Inc. or its successor.
(h)    “Stock” means the common stock, US$0.001 par value per share, of Halozyme
Therapeutics, Inc., as adjusted from time to time in accordance with Section 4.2
of the Plan.
(i)    “Termination After a Change in Control” means the occurrence of any of
the following events upon, or within twelve (12) months after, the occurrence of
a Change in Control:
(i)    termination by the Participating Company of your Service for any reason
other than Cause, your death or your Disability; or
(ii)    failure by the Participating Company Group to renew an employment
agreement under which you provide Service as an Employee, provided that you were
willing and able to execute a new employment agreement providing terms and
conditions substantially similar to those of the expiring employment agreement
and to continue providing such Service; or
(iii)    your resignation for Good Reason from all capacities in which are you
are then rendering Service.
 
(j)    “You”; “Your”. You means the recipient of the Award Shares as reflected
in the first paragraph of this Award Agreement. Whenever the word “you” or
“your” is used in any provision of this Award Agreement under circumstances
where the provision should logically be construed, as determined by the
Committee, to apply to the estate, personal representative, or beneficiary to
whom the Award Shares may be transferred by will or by the laws of descent and
distribution, the words “you” and “your” shall be deemed to include such person.
{End of Agreement}





10



--------------------------------------------------------------------------------




IMPORTANT FEDERAL TAX INFORMATION


INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS


1.
The 83(b) Election is irrevocable. The 83(b) Election is a voluntary election
that is available to you. It is your decision whether to file an 83(b) Election.

2.
If you choose to make an 83(b) Election, the 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this deadline are made. You should send the election to the
internal revenue service center located at the address to which you send your
federal income tax return (IRS form 1040) based on your place of residence. The
election should be sent via certified mail with return receipt requested or a
delivery service that provides proof of delivery.

3.
You must deliver a copy of the 83(b) Election Form to the Corporate Secretary or
other designated officer of the Company as soon as practicable after you receive
proof that the original was received by the Internal Revenue Service.
Irrespective of the fact that a copy of your 83(b) Election Form is to be
delivered to the Company, you remain solely responsible for properly filing the
original with the Internal Revenue Service.

4.
In addition to making the filing under Item 2 above, you must attach a copy of
your 83(b) Election Form to your federal tax return for the taxable year that
includes the Grant Date. Applicable state law also may require you to attach a
copy of the 83(b) Election Form to any state income tax returns that you file
for that taxable year.

5.
If you make an 83(b) Election and later forfeit the Award Shares, you will not
be entitled to a refund of the taxes paid with respect to the gross income you
recognized under the 83(b) Election.

6.
You must consult your personal tax advisor before making an 83(b) Election. You
may not rely on this information, the Company, or any of the Company’s officers,
directors, or employees for tax or legal advice regarding the Award Shares or
the 83(b) Election. The election form attached to these instructions is intended
as a sample only. It must be tailored to your circumstances and may not be
relied upon without consultation with a personal tax advisor.







--------------------------------------------------------------------------------




SECTION 83(b) ELECTION FORM




Election Pursuant to Section 83(b) of the Internal Revenue Code to
Include Property in Gross Income in Year of Transfer


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address, and taxpayer identification number of the undersigned
are:
______________________________
______________________________
______________________________
___-__-____
2.    The property with respect to which the election is made is
_____________________ shares of Stock, par value $0.001 per share, of Halozyme
Therapeutics, Inc., a Delaware corporation (the “Company”).
3.    The date on which the property was transferred was ________________, the
date on which the taxpayer received the property pursuant to a grant of
restricted stock.
4.    The taxable year to which this election relates is calendar year 20__.
5.    The property is subject to restrictions in that the property is not
transferable and is subject to a substantial risk of forfeiture until the
taxpayer vests in the property. The taxpayer will vest in the property on
________________, if at all, as follows:
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
6.    The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the property with respect to which this election is being made is
$________________ per share; with a cumulative fair market value of
$______________.
7.    The taxpayer did not pay any amount for the property transferred.




--------------------------------------------------------------------------------




8.    A copy of this statement was furnished to the Corporate Secretary or other
designated officer of the Company. The taxpayer rendered the services to
_________________________________ in connection with the transfer of the
property with respect to which this election is being made.
9.    This election is made to the same effect, and with the same limitations,
for purposes of any applicable state statute corresponding to Section 83(b) of
the Internal Revenue Code.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
Signed: _________________________________________________
Date:     __________________________






--------------------------------------------------------------------------------




Letter for filing §83(b) Election Form








[Date]




CERTIFIED MAIL
RETURN RECEIPT REQUESTED
***Please insert the IRS Service Center where you file your federal income tax
return below.***
Internal Revenue Service Center
                    
                    
                    


Re:    83(b) Election of [Name]
Social Security Number:    _______________________
Dear Sir/Madam:
Enclosed is an election under §83(b) of the Internal Revenue Code of 1986, as
amended, with respect to certain shares of stock of Halozyme Therapeutics, Inc.,
a Delaware corporation, that were transferred to me on ___________________,
20__.
Please file this election.
Sincerely,
_________________________________
[Name]


cc: Corporate Secretary of Halozyme Therapeutics, Inc.




